Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 17, 2017

The Court of Appeals hereby passes the following order:

A17D0525.  DAVID SUNDY et al. v.                         FRIENDSHIP        PAVILION
    ACQUISITION COMPANY, LLC et al.

      David Sundy and Tim Sundy filed this discretionary application seeking to
appeal two orders in Case Number 2015CV1366, an order on joint objection to
jurisdiction and an order to continue rule nisi.1 We, however, lack jurisdiction.
      It is clear from the trial court’s orders that the case remains pending below, and
no final judgment has been entered. Therefore, the orders that the Sundys wish to
appeal are interlocutory in nature. See Scruggs v. Ga. Dept. of Human Resources,
261 Ga. 587, 589 (1) (408 SE2d 103) (1991). A party seeking appellate review from
an interlocutory order must follow the interlocutory application procedure set forth in
OCGA § 5-6-34 (b), which includes obtaining a certificate of immediate review from
the trial court. Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). OCGA §
5-6-35, which governs the discretionary appeal procedure, does not excuse a party
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6- 34 (b). Bailey, supra. The Sundys’ failure to follow
the interlocutory appeal procedure deprives us of jurisdiction over this application,
which is therefore DISMISSED.




      1
       David Sundy also filed an application for discretionary review from an order
denying his motion to recuse in Case Number 2015CV1366, which was dismissed,
along with several orders in Case Number 2017CV31A. See Case No. A17D0476,
David Sundy v. Martha C. Christian, Judge et al. (decided June 21, 2017).
Court of Appeals of the State of Georgia
        C l e r k ’ s                 O f f i c e ,
Atlanta,____________________
          07/17/2017
        I certify that the above is a true extract f rom
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.